Case: 1:17-cv-00441-MRB-MRM Doc #: 153 Filed: 06/05/20 Page: 1 of 2 PAGEID #: 2141




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI

 RYAN D. HOBBS,

                                Plaintiff,             :       Case No. 1:17-cv-441

                                                               District Judge Michael R. Barrett
        -   vs   -                                             Magistrate Judge Michael R. Merz

 DEREK FAULKNER, et al.,

                                Defendants.            :



                       REPORT AND RECOMMENDATIONS


        This case is before the Court on Plaintiff’s Motion To Enjoin Defendants from Further

 Illegal Activity while on Appeal (ECF No. 149). Plaintiff seeks to compel Defendants to comply

 with the Ohio Public Records Act, Ohio Revised Code § 149.43, and with their asserted duty under

 Brady v. Maryland, 373 U.S. 83 (1963), to turn over to him now exculpatory evidence which he

 alleges should have been turned over to his defense counsel twelve years ago.

        On March 29, 2019, District Judge Barrett entered final judgment dismissing this case with

 prejudice (ECF No. 75, 76). Plaintiff appealed from that judgment and the appeal remains pending

 before the United States Court of Appeal for the Sixth Circuit in their Case No. 19-3303. The

 relief Plaintiff seeks in this Motion is at the heart of the relief he sought in the Complaint in this

 case. By dismissing his case with prejudice, this Court has determined he is not entitled to that

 relief. Presumably a principal claim he has made on appeal is that this Court was in error in not

 entertaining his claims.

                                                   1
Case: 1:17-cv-00441-MRB-MRM Doc #: 153 Filed: 06/05/20 Page: 2 of 2 PAGEID #: 2142




        Because this issue is at the heart of the pending appeal and is not an ancillary sanctions

 matter as Plaintiff asserts, this Court has no jurisdiction to entertain the Motion while the appeal

 is pending. On that basis, the Motion should be denied.



 June 5, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS

 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
 accompanied by a memorandum of law in support of the objections. A party may respond to
 another party’s objections within fourteen days after being served with a copy thereof. Failure to
 make objections in accordance with this procedure may forfeit rights on appeal.




                                                  2
